¡Reasons for affirming by Wilkin, P. J. This was a bill in chancery by defendant in error against plaintiff in error to settle for an alleged partnership existing between the parties, for cultivating and shipping strawberries. Plaintiff in error by his answer denied the partnership, and averred that he rented the ground to a third party to cultivate in strawberries, furnishing team, and that the tenant was to pay him two-thirds of the crop; that defendant in error purchased the interest of the tenant, and was to carry out the contract. It also appears that plaintiff in error filed a cross-bill. The court below found that a partnership did exist between the parties, and without requiring the master to state the account between the parties, found a balance of §30 due defendant in error from plaintiff in error on account of the partnership business, and decreed him that amount with costs. The only substantial objection made to the proceeding below and the finding and decree is, that the evidence is insufficient to establish a partnership between the parties. It is conceded, however, that the evidence of defendant in error does not prove the allegations found in his bill, but it is insisted that this proof is overcome by the other evidence and that the finding is contrary to the weight of the testimony. In the conflict of evidence which is irreconcilable, we are not disposed to disturb the finding of the court below on that ground. It is insisted that the court erred in refusing to allow plaintiff in error to dismiss his cross-bill, and in entering a decree for defendant in error thereon. A sufficient answer to this objection is found in the fact that the record fails to show any such refusal or order. Ho objection is urged to the amount found due him on the theory that a partnership existed, and therefore the manner of arriving at it is not in question. There is nothing in this record to justify a reversal and the decree is affirmed. Affirmed.